Exhibit 10.11

 

RAYTHEON

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE I

NAME, PURPOSE, AND EFFECTIVE DATE

 

The Raytheon Supplemental Executive Retirement Plan (“Plan”) is hereby
established effective August 1, 2001. The Plan is a nonqualified, unfunded plan
designed to provide supplemental retirement benefits to a select group of
management or highly compensated employees within the meaning of Section 201(2)
of ERISA.

 

ARTICLE II

DEFINITIONS

 

When used herein, the following terms shall have the following meanings unless a
different meaning is clearly required by the context of the Plan.

 

2.1 Affiliate. “Affiliate” shall mean a trade or business that, together with
Raytheon Company, is a member of (i) a controlled group of corporations within
the meaning of Section 414(b) of the Code; (ii) a group of trades or businesses
(whether or not incorporated) under common control as defined in Section 414(c)
of the Code, or (iii) an affiliated service group as defined in Section 414(m)
of the Code, or which is an entity otherwise required to be aggregated with
Raytheon Company pursuant to Section 414(o) of the Code.

 

2.2 Applicable Retirement Plan. “Applicable Retirement Plan” shall mean the
qualified defined benefit pension plan maintained by the Employer in which a
Participant is accruing benefits at the time he or she terminates employment
with the Company and all Affiliates. If a Participant is accruing benefits under
more than one qualified defined benefit pension plan at such time, the
Applicable Retirement Plan shall be the plan in which the Participant is
entitled to the greatest benefit (comparing single life annuities commencing at
normal retirement age as computed under the terms of the respective plans).

 

2.3 Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 



--------------------------------------------------------------------------------

2.4 Company. “Company” shall mean Raytheon Company and any successor thereto by
merger, consolidation or reorganization whose board of directors adopts this
Plan.

 

2.5 Earliest Accrual Date. “Earliest Accrual Date” shall mean the first day of
the month coincident with or immediately following the date an Eligible
Executive both attains at least age 55 and completes at least 10 Years of
Service, provided the Eligible Executive is an Employee on such date or
terminated employment no more than one month before such date.

 

2.6 Eligible Executive. “Eligible Executive” shall mean an Employee who is a
member of the select group of management or highly compensated employees as
provided in Section 201(2) of ERISA, who is selected to participate in the Plan
by the Plan Administrator and who is listed as an Eligible Executive in Appendix
A to this Plan.

 

2.7 Employee. “Employee” shall mean any person employed by an Employer, who is
expressly so designated as an employee on the books and records of the Employer,
and who is treated as such by the Employer for federal employment tax purposes.
Any person who, after the close of a Plan Year, is retroactively treated by an
Employer, or any other party as an Employee for such prior Plan Year, shall not,
for purposes of the Plan, be considered an Employee for such prior Plan Year
unless expressly so treated as such by the Employer.

 

2.8 Employer. “Employer” shall mean the Company and any Affiliate or division of
the Employer or an Affiliate which adopts this Plan with the consent of the
Company.

 

2.9 ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

2.10 Estimated Primary Social Security Benefit. “Estimated Primary Social
Security Benefit” shall mean the Estimated Primary Social Security Benefit as
determined under the Raytheon Company Pension Plan for Salaried Employees. If
benefit payments commence under this Plan before a Participant is first eligible
to receive unreduced Social Security Benefits, the Estimated Primary Social
Security Benefit described in the preceding sentence shall be reduced to the
Social Security Benefit the Participant would be entitled to receive if he or
she elected to receive Social Security Benefits on the first date that he or she
could elect to receive reduced Social Security Benefits on or after the date
benefits commence under this Plan.

 

2.11 Final Average Earnings. “Final Average Earnings” shall mean the final
average earnings that are taken into account for purposes of computing the
retirement

 

- 2 -



--------------------------------------------------------------------------------

benefit of a Participant under the Applicable Retirement Plan, determined
without application of the limitation on compensation imposed by Section
401(a)(17) of the Code. If an Applicable Retirement Plan does not use final
average earnings to determine retirement benefits, Final Average Earnings shall
mean the final average earnings as defined under the Raytheon Company Pension
Plan for Salaried Employees, determined without application of the limitation on
compensation imposed by Section 401(a)(17) of the Code.

 

2.12 Participant. “Participant” shall mean any Employee eligible to receive
benefits under this Plan.

 

2.13 Plan Administrator. “Plan Administrator” shall mean the Board of Directors
of the Company or its delegate.

 

2.14 Plan Year. “Plan Year” shall mean the twelve (12) consecutive month period
commencing January 1 and ending December 31, with the exception that the first
Plan Year shall be the short year commencing August 1, 2001 and ending December
31, 2001.

 

2.15 Service. “Service” shall mean, except as otherwise provided in Appendix A
to this Plan, the period of time beginning on the date an Eligible Employee is
first credited with an hour of service with the Company or any Affiliate (and
any predecessors thereto) and ending on the date an Eligible Employee terminates
employment with the Company and all Affiliates. Except as otherwise provided in
Appendix A to this Plan, if an Eligible Employee terminates employment with the
Company and all Affiliates before he or she reaches the Earliest Accrual Date,
the Service completed before the termination of employment shall not be taken
into account under this Plan if he or she is subsequently re-employed by an
Employer unless such Employee is re-designated by the Plan Administrator as an
Eligible Employee following re-employment; in which case, the Service completed
before the termination of employment shall be taken into account (and no Service
shall be credited for the period of non-employment).

 

2.16 Year of Service. “Year of Service” shall mean twelve (12) months of
Service.

 

ARTICLE III

ELIGIBILITY

 

3.1 Eligibility. Subject to the conditions of Section 3.2, an Employee shall be
eligible to participate in this Plan only if he or she is designated by the Plan
Administrator in writing as an Eligible Employee.

 

- 3 -



--------------------------------------------------------------------------------

3.2 Retirement Benefit Information. As a condition precedent to receiving
benefits under this Plan, an Eligible Employee must provide the Plan
Administrator or its delegate with all of the information reasonably requested
to determine the amount of the Eligible Employee’s retirement benefits from all
defined benefit pension plans, including both qualified and nonqualified
arrangements, maintained by the Company and all Affiliates and all other
employers, and the retirement benefits to which the Eligible Employee will be
eligible to receive under Social Security. If such information is not fully
provided, an Eligible Employee will not be entitled to any benefits under this
Plan. If, after the commencement of benefit payments under this Plan, the Plan
Administrator determines that the information provided was not complete or
accurate, the Plan Administrator may take all appropriate actions, including,
but not limited to, discontinuing benefit payments, adjusting future benefit
payments and/or seeking to recover prior benefit payments.

 

ARTICLE IV

BENEFITS

 

4.1 Supplemental Retirement Benefit. An Eligible Executive shall be entitled to
a Supplemental Retirement Benefit on his or her Earliest Accrual Date; provided
the Eligible Executive is an Employee on such date or terminated employment no
more than one month before such date. The Supplemental Retirement Benefit shall
be an amount equal to the “Initial Retirement Benefit” reduced by the “Offset
Amount.”

 

(a) Initial Retirement Benefit: The Initial Retirement Benefit as of an Eligible
Executive’s Earliest Accrual Date shall be a single life annuity equal to
thirty-five percent (35%) of his or her Final Average Earnings. For each month
of Service performed after an Eligible Employee both (i) attains age 55 and (ii)
completes at least ten Years of Service, the Initial Retirement Benefit shall be
increased by one quarter of one percent (0.25%) (or three percent 3% for each
such Year of Service), up to a maximum Initial Retirement Benefit of fifty
percent (50%) of Final Average Earnings (for a maximum additional benefit of up
to fifteen percent (15%)).

 

(b) Offset Amount: The Offset Amount is the amount of retirement benefits the
Eligible Executive is entitled to receive or previously received from all
defined benefit pension plans, including both qualified and nonqualified
arrangements, maintained by the Company and all Affiliates, and all other
employers, plus the Estimated Primary Social Security Benefit (collectively,
“all other defined benefit pension plans”). For purposes of determining the
Offset Amount, the benefits provided by all other defined benefit pension plans
shall be converted to an actuarially equivalent single life annuity commencing
on the date benefits under this Plan commence using the actuarial assumptions
prescribed in the Applicable Retirement Plan. Notwithstanding the other
provisions of this subsection (b), if a Participant commences benefits under
this

 

- 4 -



--------------------------------------------------------------------------------

Plan before he or she is first eligible to receive Social Security Benefits, the
Supplemental Retirement Benefit shall not be reduced by the Estimated Primary
Social Security Benefit until the Participant first becomes eligible to receive
Social Security Benefits.

 

4.2 Payment of Benefits. A Participant’s Supplemental Retirement Benefit shall
be paid at the same time and in the same form as his or her retirement benefits
under the Applicable Retirement Plan. If the required form of payment is other
than a single life annuity, the Supplemental Retirement Benefit shall be
converted into an actuarially equivalent form using the actuarial assumptions
and other conversion factors prescribed in the Applicable Retirement Plan for
converting a single life annuity into the required form of payment.

 

4.3 Benefits Unfunded. The benefits payable under the Plan shall be paid solely
out of the general assets of the participating Employer that is the employer of
the Participant (or was the most recent employer) at the time benefits first
become payable and shall not be otherwise specifically funded in any manner. For
this purpose, the Plan Administrator shall maintain separate books and records
for each participating Employer and its respective Employees who are
Participants. Nothing herein contained shall preclude the creation of a
bookkeeping or other reserve for benefits payable hereunder.

 

4.4 ERISA Unwind Provision. Notwithstanding anything to the contrary contained
herein, if a judicial or administrative determination is made or the Plan
Administrator has reason to believe that an Employee does not qualify as a
Eligible Executive, if required hereunder, the Employee shall cease to be a
Participant under this Plan and the Plan Administrator shall pay to such
Employee all benefits due him or her from this Plan, if any, as soon as
administratively feasible.

 

ARTICLE V

ADMINISTRATION

 

5.1 Plan Administration. The Plan shall be administered by the Plan
Administrator in accordance with its terms and purposes. The Plan Administrator
shall determine the amount and manner of payment of the benefits due to or on
behalf of each Participant from the Plan and shall cause the benefits to be paid
in cash by the appropriate participating Employer accordingly.

 

5.2 Finality of Decisions. Except as otherwise provided in Section 5.3, the Plan
Administrator shall have full discretionary authority to determine eligibility
for benefits and to construe the terms of the Plan, including all questions of
fact and law. In addition, the decisions made by and the actions taken by the
Plan Administrator in the administration of the Plan shall be final and
conclusive on all persons, and the Plan

 

- 5 -



--------------------------------------------------------------------------------

Administrator shall not be subject to any liability whatsoever with respect to
the administration of the Plan.

 

5.3 Claims Procedures. Any Eligible Employee (such Eligible Employee being
referred to below as a “Claimant”) may deliver to the Plan Administrator a
written claim for a determination with respect to the amounts distributable to
such Claimant from the Plan. Any such determination by the Plan Administrator
shall be made pursuant to the following procedures, which shall be conducted in
a manner designed to comply with Section 503 of ERISA:

 

(a) Step 1. Claims for a benefit should be filed by a Claimant as soon as
practicable after the Claimant knows or should know that a dispute has arisen
with respect to the benefit, but at least thirty (30) days prior to the
Claimant’s actual retirement date or, if applicable, within sixty (60) days
after the termination of employment of the Eligible Employee, by mailing a copy
of the claim to the Benefits and Services Department, Raytheon Company, 141
Spring Street, Lexington, Massachusetts 02421.

 

(b) Step 2. In the event that a claim is wholly or partially denied by the Plan
Administrator, the Plan Administrator shall, within ninety (90) days following
receipt of the claim, so advise the Claimant in writing setting forth: the
specific reason or reasons for the denial; specific reference to pertinent Plan
provisions on which the denial is based; a description of any additional
material or information necessary for the Claimant to perfect the claim; an
explanation as to why such material or information is necessary; and an
explanation of the Plan’s claim review procedures.

 

(c) Step 3. Within sixty (60) days following receipt of the denial of a claim
for a benefit, a Claimant desiring to have the denial appealed shall file a
request for review by an officer of Raytheon Company or a review committee, as
designated by Raytheon Company, by mailing a copy thereof to the address shown
in Section 5.3(a); provided, however, that such officer or any member of such
review committee, as applicable, may not be the person who made the initial
adverse benefit determination nor a subordinate of such person.

 

(d) Step 4. Within thirty (30) days following receipt of a request for review,
the designated officer or review committee shall provide the Claimant a further
opportunity to present his or her position. At the designated officer or review
committee’s discretion, such presentation may be through an oral or written
presentation. Prior to such presentation, the Claimant shall be permitted the
opportunity to review pertinent documents and to submit issues and comments in
writing. Within a reasonable time following presentation of the Claimant’s
position, which usually should not exceed thirty (30) days, the designated
officer or review committee shall inform the Claimant in writing of the decision
on review setting forth the reasons for such decision and citing pertinent
provisions in the Plan.

 

- 6 -



--------------------------------------------------------------------------------

 

ARTICLE VI

AMENDMENT AND TERMINATION OF PLAN

 

6.1 Amendment and Termination. While Raytheon Company intends to maintain the
Plan in conjunction with the Applicable Retirement Plans for as long as
necessary, Raytheon Company reserves the right to amend and/or fully or
partially terminate the Plan at any time for whatever reasons it may deem
appropriate, provided that no amendment or termination of the Plan shall affect
any participating Employer’s obligation to pay the benefits due to the
Participants hereunder but only to the extent of the value of such benefits
which have accrued up to the date of the amendment or termination.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 No Enlargement of Employee Rights. Nothing contained in the Plan shall be
construed as a contract of employment between any Employer and an Employee or as
a right of any Employee to be continued in the employment of any Employer, or as
a limitation of the right of any Employer to discharge any Employee at any time,
with or without notice and with or without cause.

 

7.2 Assignment. The benefits payable under this Plan may not be assigned,
alienated, transferred, pledged or otherwise encumbered.

 

7.3 Governing Law. To the extent not preempted by ERISA, this Plan shall be
governed by the laws of the Commonwealth of Massachusetts.

 

Executed in Massachusetts this 5th day of March, 2002.

 

RAYTHEON COMPANY

By:   LOGO [g30276img002.jpg]

Title

   

 

- 7 -



--------------------------------------------------------------------------------

 

RAYTHEON COMPANY

 

Amendment To The

Raytheon Supplemental Executive Retirement Plan

 

In accordance with the authority vested in the Senior Vice President, Human
Resources of Raytheon Company by a Vote of the Board of Directors and delegated
to the Vice President Performance Development and Benefits, to amend the defined
benefit and defined contribution plans sponsored by Raytheon Company, the
Raytheon Supplemental Executive Retirement Plan (“Plan”) is hereby amended in
the following respects:

 

Appendix A is revised, as shown on the attachment hereto, to include additional
Participants; to list employment termination dates of certain Participants; and
to specify the special service rules applicable to Plan Participants.

 

This amendment shall be effective as of July 1, 2003.

 

LOGO [g30276img003.jpg]

Diane D. Avellar

Vice President, Performance

Development and Benefits

 

Dated at Waltham,

Massachusetts

 

January 27, 2004

 



--------------------------------------------------------------------------------

 

Supplemental Executive Retirement Plan

Appendix A

 

List of Designated Executives (Plan Section 2.6)

 

Designated

Executive

--------------------------------------------------------------------------------

  

Termination

Date

--------------------------------------------------------------------------------

  

Special Service Rules

(if applicable)

--------------------------------------------------------------------------------

Daniel P. Burnham

         

Franklyn A. Caine

   3/8/05*     

Philip W. Cheney

   12/31/01     

Thomas M. Culligan

         

Robert W. Drewes

   3/11/02     

Bryan J. Even

         

Richard J. Foley

   12/31/03     

Louise L. Francesconi

         

Charles E. Franklin

         

John D. Harris II

         

Michael D. Keebaugh

         

Jack R. Kelble

         

Philip T. LePore

   8/4/03*     

Francis S. Marchilena

   9/30/05*     

Neal E. Minahan

   3/31/03     

Keith J. Peden

         

Phyllis J. Piano

         

Edward S. Pliner

         

Rebecca R. Rhoads

         

Donald M. Ronchi

         

Colin Schottlaender

         

James E. Schuster

         

Gregory S. Shelton

         

Daniel L. Smith

         

Jay B. Stephens

        Upon completion of 5 years of service with Raytheon, will receive an
additional 5 years of pension credit. In the case of involuntary termination,
change-in-control, death or disability, Mr. Stephens would be viewed as having
10 years of service with Raytheon.

William H. Swanson

         

Jon E. Wohler

   2/28/03     

 

* End of negotiated transition period. Service and benefit credit continues
through the transition period.

 